Citation Nr: 1208715	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-30 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC


THE ISSUES

1.  Entitlement to a compensable evaluation for service-connected status post lumbar spine placement of metallic basket at L1 vertebral body and fusion (also diagnosed as L1 burst fracture with posteriorly displaced bone fragments).

2.  Entitlement to service connection for claimed recurring bladder condition, to include as secondary to the Veteran's service-connected lumbar spine disability.

3.  Entitlement to service connection for claimed recurring bowel condition, to include as secondary to the Veteran's service-connected lumbar spine disability.

4.  Entitlement to service connection for claimed bilateral knee condition.

5.  Entitlement to service connection for claimed right shoulder condition.

6.  Entitlement to service connection for claimed bilateral foot condition.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel


INTRODUCTION

The Veteran served on active duty for over 20 years, ending in July 2008.  The Veteran served in the Southwest Asia theater of operations. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the VA RO in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

In November 2011, a Central Office hearing was held before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that proceeding has been associated with the claims folder.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

With regard to the Veteran's claim for entitlement to service connection for claimed bilateral knee condition, the Board has considered the recent case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the United States Court of Appeals for Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not intended to foreclose the Board's exercise of jurisdiction over a matter in which a substantive appeal was untimely.  Consequently, because the 60-day filing period is not jurisdictional, VA may waive any issue of timeliness in the filing of the substantive appeal, either explicitly or implicitly, and is not required to close an appeal for failure to file a timely substantive appeal.  The Court in Percy also went on to determine that any issue concerning the timely filing of the substantive appeal in that particular case was waived by VA, due to the fact that VA seemed to have treated the Veteran's appeal as if it were timely perfected for more than 5 years before being raised by the Board in the first instance, including almost 2 years after a Board hearing was held on the claim. 

In the case at hand, the issue of entitlement to service connection for a claimed bilateral knee condition was included in the statement of the case (SOC).  This issue was not specifically listed on the Veteran's substantive appeal form and was not discussed in the Statement of Accredited Representative in Appealed Case.  However, as this issue was discussed at the November 2011 hearing as being currently on appeal, and in accordance with the holding of the Court in Percy, the Board will construe this claim as properly appealed and before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

With regard to the Veteran's claim of entitlement to a compensable evaluation for service-connected status post lumbar spine placement of metallic basket at L1 vertebral body and fusion, the Veteran specifically asserted at the November 2011 hearing that this disability has worsened since the most recent examination was conducted in 2008.  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, this claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his status post lumbar spine placement of metallic basket at L1 vertebral body and fusion.

With respect to the Veteran claims for service connection, the Veteran asserted at the November 2011 hearing that he has a bilateral knee condition, a right shoulder condition, and a bilateral foot condition that were incurred during his active duty service.  The Veteran also asserted that he has bladder and bowel conditions secondary to his service-connected back condition and that his bowel and bladder problems began in service immediately following his back surgery.  

With regard to the Veteran's service treatment records, the Veteran was noted in May 1989 as having heel pain of the bilateral feet and was diagnosed with a small calcaneal spur at the insertion of the plantar fascia on the right.  In a July 2003 service treatment record, the Veteran was noted as having left foot pain.  The Veteran was noted in a 2003 service treatment record as having bladder problems.  The Veteran was noted in a November 2003 radiologic examination report as having an abnormal gas pattern which is not consistent with a mechanical obstruction and which may represent early ileus.  In a December 2003 service treatment record, the Veteran was noted as having stable bowel gas pattern with air seen in mildly dilated loops of small and large bowel; radiographically, this is most consistent with ileus.  In a July 2004 service treatment record, it was noted that the Veteran was being evaluated for chronic dysuria.  An October 2005 foot x-ray report revealed normal feet.  In a December 2005 service treatment record, the Veteran reported foot pain for two years following foot trauma occurring while on deployment approximately 2 years prior.  In a January 2006 service treatment record, the Veteran reported abdominal bloating and constipation.  He was also noted in January 2006 as having diverticulitis of the colon.  A January 2006 x-ray report of the right foot revealed normal feet.  In an August 2007 service treatment record, it was noted that the Veteran most probably had diverticula in the distal sigmoid colon.  In September 2007 and December 2007 service treatment records, the Veteran was noted as having intermetatarsal neuroma of the left foot, hematochezia, diverticulitis of the colon.  In a December 2007 service treatment record, the Veteran reported knee and foot pain.  In a separate December 2007 service treatment record, the Veteran reported pain in his right shoulder joint when wearing a rucksack.  He was noted as recovering.  He also reported knee and feet pain and constant intestinal discomfort.

The Board notes that a February 2008 radiology report was negative with regard to the knees, feet, and right shoulder.  Additionally, an upper GI study demonstrated no evidence of abnormalities, and a study of the abdomen was unremarkable.  

In a March 2008 VA contract examination, the Veteran reported having a recurring bowel condition since 2005 and a recurring bladder condition since 2003.  The Veteran reported a bilateral knee condition since 2001, a right shoulder condition since 2006, and a bilateral foot condition since 2002.  Upon examination, the examiner noted that there is no pathology to render a diagnosis with regard to a recurring bowel condition, a recurring bladder condition, a bilateral knee condition, a right shoulder condition, or a bilateral foot condition. 

With regard to the Veteran's bladder and bowel complaints, the Board acknowledges that the March 2008 examiner did not render any diagnoses with regard to these complaints.  However, in light of the Veteran's firm contentions that he currently experiences bladder and bowel complaints, and in consideration of the fact that the General Rating Formula for Diseases and Injuries of the Spine specifically directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code, the Board finds that the necessity for a VA examination is shown for the proper assessment of the Veteran's claims.  38 U.S.C.A. § 5103A (West 2002).  Thus, these issues must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of a bladder condition or a bowel condition that was caused or aggravated by his active duty service or by his service-connected lumbar spine disability. 

Additionally, the Board notes that the Veteran's DD-214 form reflects in one section that he had no foreign service.  However, in a separate section, it is noted that he had service in Southwest Asia.  Additionally, the Veteran's service treatment records contain a November 2004 Post-Deployment Health Assessment form indicating that he served in Southwest Asia from August 2003 through November 2004, specifically in Iraq.  As it is clear that the Veteran did serve in the Southwest Asia theater of operations, the RO should consider the Veteran's claims for service connection for a bladder condition and a bowel condition under the provisions of 38 C.F.R. § 3.317 upon remand.     

Likewise, the Board notes that the March 2008 examiner did not render any diagnoses for the Veteran's bilateral knee, right shoulder, or bilateral feet complaints.  However, the Veteran has strongly contended that he has continued to experience problems with his bilateral knees, right shoulder, and bilateral feet.  Additionally, some suggestion was made at the November 2011 hearing of a possible relationship between the Veteran's lumbar spine disability and his claimed bilateral knee and bilateral feet disabilities.  As such, the Board finds that these issues must be remanded in order to schedule the Veteran for a VA examination to determine whether he has a current diagnosis of a bilateral knee disability, a right shoulder disability, or bilateral feet disability that was caused or aggravated by his active duty service.  The examiner should also render an opinion as to whether the Veteran's bilateral feet disability and bilateral knee disability were caused or aggravated by his service-connected lumbar spine disability.  Moreover, as the Veteran did serve in the Southwest Asia theater of operations, the RO should consider the Veteran's claims for service connection for a bilateral knee disability, a right shoulder disability, or a bilateral feet disability under the provisions of 38 C.F.R. § 3.317 upon remand.

Further, as the issues of entitlement to service connection for a bladder condition and a bowel condition are being claimed on a secondary basis, as well as a direct basis, the Veteran should be given proper notice of the requirements for establishing secondary service connection, according to 38 C.F.R. § 3.310.  

Finally, the Board notes that the Veteran indicated at the November 2011 hearing that he has receive some private medical treatment.  As such, the RO should take this opportunity to attempt to obtain any private treatment records relating to the claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to the claims on appeal that have not yet been associated with the claims file.  The RO should also invite the Veteran to submit any pertinent evidence in his possession, and explain the type of evidence that is his ultimate responsibility to submit.  Associate any records received, including negative responses, with the claims file.  

3. Provide the Veteran with a VA examination in order to determine the current severity of his status post lumbar spine placement of metallic basket at L1 vertebral body and fusion (also diagnosed as L1 burst fracture with posteriorly displaced bone fragments).  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Specifically, the examiner should note the Veteran's ranges of motion for his lumbar spine, as well as any recent incapacitating episodes that the Veteran has experienced and the specific causes of such incapacitating episodes.  The examiner should comment as to whether the lumbar spine exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to the service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).  The examiner should also discuss whether weakened movement, excess fatigability, incoordination, or pain significantly limit functional ability during flare-ups or when the lumbar spine is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to these symptoms on repetitive use or during flare-ups).  The examiner should note whether the Veteran experiences any neurological abnormalities as a result of his lumbar spine disability.  Finally, the examiner should render an opinion as to whether the Veteran is precluded by reason of his service-connected lumbar spine disability from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  The complete rationale for any opinions expressed should be provided.

4. Schedule the Veteran for an appropriate VA examination for his claimed bowel and bladder conditions.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed bladder and bowel conditions.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a bladder condition of any kind or a bowel condition of any kind.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's bladder condition or his bowel condition were caused or aggravated by his active duty service or his service-connected lumbar spine disability.  If the examiner is unable to identify a diagnosis for the Veteran's bladder complaints or bowel complaints, he or she should indicate such. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

5. Schedule the Veteran for an appropriate VA examination for his claimed bilateral knee condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed bilateral knee condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a knee condition of any kind of either knee.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's disability of either knee was caused or aggravated by his active duty service or his service-connected lumbar spine disability.  If the examiner is unable to identify a diagnosis for the Veteran's knee complaints, he or she should indicate such. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

6. Schedule the Veteran for an appropriate VA examination for his claimed right shoulder condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed right shoulder condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a right shoulder condition.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's right shoulder condition was caused or aggravated by his active duty service.  If the examiner is unable to identify a diagnosis for the Veteran's right shoulder complaints, he or she should indicate such. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. Schedule the Veteran for an appropriate VA examination for his claimed bilateral feet condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed bilateral feet condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should determine whether the Veteran has a current diagnosis of a disability of any kind of either foot.  If so, the examiner should then provide an opinion as to whether it is at least as likely as not that the Veteran's disability of either foot was caused or aggravated by his active duty service or by his service-connected lumbar spine disability.  If the examiner is unable to identify a diagnosis for the Veteran's feet complaints, he or she should indicate such. 

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

8. Consider the Veteran's claims for service connection for a bladder condition, a bowel condition, a bilateral knee condition, a left shoulder condition, and a bilateral feet condition under the provisions of 38 C.F.R. § 3.317. 

9. Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the SOC was issued.  If the benefits sought remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


